DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the reply filed on 5/2/2022.
Claims 1-6, 8-18, 21-23 are currently pending and have been examined. 
This action is made FINAL.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New sections from previously unused prior art of Stentz and Goto have been used to show that the system will use different width extraction ranges in updating the data given present conditions being met or not.
Additionally, for new claims 21-23, new art of Haung and Peterson have been used to disclose the newly added limitations



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6, 8-9, 12, 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stentz in view of Goto (U.S. Pub No. 20160282127)


Regarding claim 1

A path providing device configured to provide path information to a vehicle, the device comprising:
an image sensor, (Fig 1, 101, 110, a camera is an image sensor)
an interface unit configured to receive sensing information from one or more sensors disposed at the vehicle, the sensing information including an image received from the image sensor; and (Fig 1, 140, showing a perception system connected to the sensor array disposed in the vehicle)
a processor configured to: (Fig 7, item 711)
based on the sensing information, identify a lane in which the vehicle is located among a plurality of lanes of a road, (Fig 4, shows vehicle in a multi-lane road; “the current path may progress in concert with the current lane on which the SDV travels, whereas the current route may diverge from the current path accordingly.” [16]; “the trajectory data 126 can indicate that the vehicle control module 155 must change lanes or make a turn in order to proceed to the next road segment along the current route 139.” [34] The system must sense which lane it is to know the current lane it is in and to sense if a lane change must be made.) 
Determine an optimal path for guiding the vehicle from the identified lane, (“the control system can perform a cost analysis to determine whether to diverge from the current route. Execution of the cost analysis can correspond to optimizations between risk in continuing along the current route, risk in selecting alternative routes, and time deltas between the current route versus the alternative routes.” [11]; “the greater the likelihood that the control system will select a current path that does not require the SDV to execute maneuver, such as a lane change or turn. As provided herein the “current path” of the SDV is distinguished from the “current route” in that the current path may progress in concert with the current lane on which the SDV travels, whereas the current route may diverge from the current path accordingly.” [16]; “the route plan 248 can indicate that the vehicle control system 285 must change lanes, remain in a current lane, make a turn, etc., on a given road segment.” [51] 
the optimal path comprising one or more lanes included in map information received through a communication module disposed at the vehicle, (“the SDV can also communicate route inquiries to the backend transport routing system. The transmission of route inquiries can be triggered by the SDV approaching a “decision point” on a road network map. As provided herein, a “decision point” can correspond to a perceived location or area along a current route in which multiple route options exist. For example, such decision points can correspond to intersections, highway exits and entrances, roundabouts, congested areas or road segments, individual congested lanes (e.g., a turn lane),” [13]; “As provided herein, the decision points can correspond to upcoming turns, lane changes, highway exits or entrances… For example, an upcoming turn may require the SDV 100 to quickly change through multiple lanes of dense traffic.” [41] The map information must have information relating to one or more lanes to know if an individual lane is congested and to know there are turn lanes as opposed to non-turn lanes. The system is finding an optimal path to avoid traffic backup conditions) 
based on the sensing information and the optimal path, generate autonomous driving visibility information to be transmitted to at least one of an electric component disposed at the vehicle or a server, and (Fig 1, 120 “In general, the sensor systems 102 collectively provide sensor data 115 to a perception engine 140 of the control system 120… As the SDV 100 travels along a given route, the perception engine 140 can access a current localization map 133 of a current road segment to compare the details of the current localization map 133 with the sensor data 115 in order to detect and identify any objects of interest, such as moving vehicles, pedestrians, bicyclists, and the like. In various examples, the perception engine 140 can dynamically compare the live sensor data 115 from the SDV's sensor systems 102 to the current localization map 133 as the SDV 100” [31-32] System is using sensed information to detect objects of interest around the vehicle which is a visibility information as the system is generating information based on what it can see opposed to what has been seen in the information before. System then transmit this to at least another electric component of the prediction engine

update the optimal path based on the autonomous driving visibility information and dynamic information related to a movable object located in the optimal path, (“the perception engine 140 can dynamically compare the live sensor data 115 from the SDV's sensor systems 102 to the current localization map 133 as the SDV 100 travels through a corresponding road segment. The perception engine 140 can flag or otherwise identify any objects of interest in the live sensor data 115 that can indicate a potential hazard. In accordance with many examples, the perception engine 140 can output a processed sensor view 141 indicating such objects of interest to a prediction engine 150, which can predict a path of each object of interest and determine whether the SDV control system 120 should respond or react accordingly. For example, the prediction engine 150 can dynamically calculate a collision probability for each object of interest, and generate event alerts 151 if the collision probability exceeds a certain threshold. As described herein, such event alerts 151 can be processed by a vehicle control module 155 that generates control commands 158 executable by the various control mechanisms 170 of the SDV 100, such as the SDV's acceleration, steering, and braking systems 172, 174, 176.”[32] System is using the visibility information of the surroundings it senses, and dynamic information of sensed moving objects of interest and using this information to update the optimal path of the vehicle, in this case the optimal path is changing the drive parameters to avoid a collision.)  

determine external environment information using at least one of the one or more sensors, and “In more detail, the sensors 102 operate to collectively obtain a sensor view for the SDV 100 (e.g., in a forward operational direction, or providing a 360 degree sensor view), and further to obtain situational information proximate to the SDV 100, including any potential hazards or obstacles. By way of example, the sensors 102 can include multiple sets of camera systems 101 (video cameras, stereoscopic cameras or depth perception cameras, long range monocular cameras), LIDAR systems 103, one or more radar systems 105, and various other sensor resources such as sonar, proximity sensors, infrared sensors, touch sensors, and the like. According to examples provided herein, the sensors 102 can be arranged or grouped in a sensor system or array (e.g., in a sensor pod mounted to the roof of the SDV 100) comprising any number of LIDAR, radar, monocular camera, stereoscopic camera, sonar, infrared, or other active or passive sensor systems.” [29]

wherein the path providing device further comprises a data fusion unit configured to extract a portion of the map information to be updated based on the image received from the image sensor. (“the transport system 190 can identify the origination of a traffic situation using the location pings 121, and can make a traffic request 193 to the SDV 100 for the traffic context update 129. In response to the traffic request 193, the dynamic routing engine 125 can generate a traffic context update 129 from the processed sensor view 141, and transmit the traffic context update 129 to the transport system 190.” [38]; “the live, localized traffic context update 129 may be a streamed as video content from a specified camera of the camera system 101, or may be provided as image content. Accordingly, the live traffic context update 129 from the SDV 100 can be transmitted to the backend transport system 190 to provide context to a given traffic situation” [37] While the vehicle is driving through the mapped environment, it is unable to collect data on the entirety of the environment at a given time as it is only capable of traveling at a physical speed and is limited by current technology in its sensing range. This means the vehicle is only capable of collecting a portion of map information which is sends to the transport system to update a section of its larger traffic map information. The fusion unit is encompassed in 130, 140, 141, 150, which compares map information with sensed information to find differences in the information. Additionally, System has an operation which extracts a portion of the map information, the traffic context, and updates the map information of the transport system 190. The system may send video content or image content, meaning that both sets of data are recorded by the vehicle, but only a portion of the data is sent to update the map information based on the images taken from the image sensors.  

wherein a width of the second extraction range is different from a width of the first extraction range. (Fig.3 Sensor view 303 in which the sensors are shown to collect data along the width of the car; “FIG. 3 shows an example of an autonomously controlled self-driving vehicle utilizing sensor data to navigate an environment in accordance with example implementations. In an example of FIG. 3, the autonomous vehicle 310 may include various sensors, such as a roof-top camera array (RTC) 322,” [61]; “In more detail, the sensors 102 operate to collectively obtain a sensor view for the SDV 100 (e.g., in a forward operational direction, or providing a 360 degree sensor view), and further to obtain situational information proximate to the SDV 100, including any potential hazards or obstacles. By way of example, the sensors 102 can include multiple sets of camera systems 101 (video cameras, stereoscopic cameras or depth perception cameras, long range monocular cameras), LIDAR systems 103, one or more radar systems 105, and various other sensor resources such as sonar, proximity sensors, infrared sensors, touch sensors, and the like.” [29] The system extracts sensor data in the forward/ backward and also left/ right (width) direction. The system when combined with Goto, as will be explained below, will cause the system to change the extraction range of sensor data collected, the system includes senor data in the width direction showing that as the sensor extraction range changes, the extraction range in the width direction will also change

Stentz does not explicitly teach: determine whether the external environment information satisfies a preset condition, wherein the data fusion unit is further configured to: set a method for extracting the portion of the map information based on the external environment information, based on a determination that the external environment information satisfies the preset condition, set at least one of a first extraction range to be updated from the map information or a first type of information to be extracted from the map information, and based on a determination that the external environment information does not satisfy the preset condition, set at least one of a second extraction range to be updated from the map information or a second type of information to be extracted from the map information, the second type of information being different from the first type of information, However, Goto does explicitly disclose

determine external environment information using at least one of the one or more sensors, and (“the travelling position identification section 130 generates a road surface image that is the surrounding image of the vehicle surroundings, captured by the camera 122, projected onto the road surface.” [65]; System is using sensor to determine external environment information, the road surface.

determine whether the external environment information satisfies a preset condition, (“FIG. 2 is a diagram for explaining error information related to positions given due to changes to road shape. As illustrated in FIG. 2, when the road that the vehicle is currently travelling along is a newly constructed road, the current travelling position does not exist on the map data, such that the travelling position identified by the travelling position identification section 130 is a mistaken position.” [66] There is a preset condition based on external environment information 

wherein the data fusion unit is further configured to:
set a method for extracting the portion of the map information based on the external environment information, based on a determination that the external environment information satisfies the preset condition, set at least one of a first extraction range to be updated from the map information or a first type of information to be extracted from the map information, (“The communications section 134 transmits, to the server 14, the error information computed by the position error measurement section 132, and position information. The map database updating section 136 updates the map data stored in the map database 120 according to map data update information transmitted from the server 14.” [62]; “More specifically, the travelling position identification section 130 generates a road surface image that is the surrounding image of the vehicle surroundings, captured by the camera 122, projected onto the road surface. Then, the travelling position identification section 130 identifies a travelling position of the vehicle on the map data by collating the road surface image on the map data obtained from the map database 120 corresponding to the position of the vehicle measured by the position measurement section 128, with the generated road surface image.” [65] System will update the map information within a range of area and type of information by sending errors between the real sensed image and the previous map image when a preset condition of differences seen is met

and based on a determination that the external environment information does not satisfy the preset condition, (“Moreover, when it is determined that the positioning path and the lane graph do not match in the comparison result made by the lane graph comparison section 631 and the travelling position identification section 630 determines that the collation confidence level is low,” [271] Threshold is not met as the positioning path and lane graph do not match 

set at least one of a second extraction range to be updated from the map information or a second type of information to be extracted from the map information, the second type of information being different from the first type of information, and (“Since the possibility of a new road is particularly high in such cases, the difference information generation section 632, as illustrated in FIG. 30, projects the positioning path onto the map data, and sets the difference value of the part region on the projected positioning path to a predetermined value for generation as difference information… Note that the difference information generated by the first round of processing by the difference information generation section 632 is the difference information for a single portion of the map data, such as that illustrated in FIG. 31. Accordingly, it is efficient to hold difference information on the same map data, and to dispatch the difference information to the next round of processing at a timing at which the travelling position of the vehicle has migrated to a neighboring map database. Holding the difference information enables the difference values of respective part regions to be averaged. Moreover, the number of times that the difference values of the respective part regions have been measured is registered as supplementary information.” [272-273] When the preset condition is not met, the system assumes it is on a new roadway. The system then extracts a different range, the length of the new roadway, and a new type of information, that the difference is related to a new roadway. The system has, when the threshold was not met, extracted a second range of second information to update the map.)

wherein a width of the second extraction range is different from a width of the first extraction range (“For example, the difference information generation section 632 extracts a region having an edge gradient in a direction orthogonal to the positioning path, or a group of equivalent brightness levels (for example, white colors, orange colors, or the like) as the feature region. Next, as illustrated in FIG. 28, the difference information generation section 632 selects the lane graph closest to the positioning path. Then, the difference information generation section 632 extracts a feature region on the road surface image of the map data corresponding to the selected lane graph. Feature regions extracted in this case are only those in the vicinity of the selected lane graph.” [263-264]; “Note that the difference values may all be constant, or may vary depending on the size and shape of the extracted features.” [266]; “The camera 122 successively captures images of the surroundings of the vehicle as external environment information indicating the surrounding environment of the vehicle.” [60]; “The communication section 140 also transmits request information to the probe on-board device 18 requesting sensor information for the area at which the map data is to be updated.” [76]  System is extracting different size ranges of data based on if the system recognizes the location which is the preset condition which determines which of the extraction ranges are used. The system extracts the surroundings of the vehicle which as shown from Stentz includes sensor data to the sides of the vehicle. When the sensor data range extracted is changed, the width range of extraction is also changed between a first and second extraction range

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stentz to include the teachings of as taught by Goto to allow for a system of vehicles to automatically update a map database to ensure up to date driving knowledge without the need to carry out repeat surveys to increase cost efficiency “here is sometimes a need to carry out a repeat survey in order to determine sites at which change occurred, since changes in traffic volume accompanying changes to roads are highly likely to extend to roads in a range within the wider surrounding area. Moreover, a road change can not necessarily be detected from traffic volume since traffic volume also arises from causes other than changes in roads (for example, the opening of a new commercial facility).” [9-10]



Regarding claim 2
As shown in the rejection above, Stentz and Goto teaches the limitations of claim 1

wherein the data fusion unit is further configured to transmit, to the processor, difference information related to the portion of the map information, and wherein the processor is further configured to generate the optimal path based on the difference information. (“the perception engine 140 can dynamically compare the live sensor data 115 from the SDV's sensor systems 102 to the current localization map 133 as the SDV 100 travels through a corresponding road segment. The perception engine 140 can flag or otherwise identify any objects of interest in the live sensor data 115 that can indicate a potential hazard. … the prediction engine 150 can dynamically calculate a collision probability for each object of interest, and generate event alerts 151 if the collision probability exceeds a certain threshold. As described herein, such event alerts 151 can be processed by a vehicle control module 155 that generates control commands 158 executable by the various control mechanisms 170 of the SDV 100, such as the SDV's acceleration, steering, and braking systems 172, 174, 176.” [32] System compares map information with sensed information for difference information. It is related to the portion of map information as the image data sent for the portion of information is used here to find the difference information. The system generates an optimal path by executing control to avoid collisions.


Regarding claim 3
As shown in the rejection above, Stentz and Goto  teaches the limitations of claim 1

wherein the data fusion unit is further configured to:

extract the portion of the map information based on a current location of the vehicle and a time at which the image has been received; and (“the SDV 100 can transmit localized traffic context data 129—comprising image or LIDAR data from the SDV's sensor systems 102—to the backend transport routing system 190, which can indicate the immediate traffic situation of the SDV 100. Thus, not only can the location pings 121 from the GPS unit 122 contribute to the live traffic view, but also the sensor data 115 from the SDV's sensor systems 102.” [37] System is limited by current sensor technology that it can at a given time only sense data within a given range pertaining to a portion of the map. The system extracts this information with a known, current, location and at a live time, which means the system has a record of when the image has been received.

transmit, to the server, difference information that is related to the extracted portion of the map information and associated with the current location of the vehicle and the time at which the image has been received. (“the SDV 100 can transmit localized traffic context data 129—comprising image or LIDAR data from the SDV's sensor systems 102—to the backend transport routing system 190, which can indicate the immediate traffic situation of the SDV 100. Thus, not only can the location pings 121 from the GPS unit 122 contribute to the live traffic view, but also the sensor data 115 from the SDV's sensor systems 102.” [37] System is sending information to the server which is related to the extraction portion of the map information as explained above


Regarding claim 4
As shown in the rejection above, Stentz and Goto teaches the limitations of claim 1

wherein the data fusion unit is further configured to transmit, to the processor, difference information related to the portion of the map information, and (“the perception engine 140 can dynamically compare the live sensor data 115 from the SDV's sensor systems 102 to the current localization map 133 as the SDV 100 travels through a corresponding road segment.” [32]; (“the SDV 100 can transmit localized traffic context data 129—comprising image or LIDAR data from the SDV's sensor systems 102—to the backend transport routing system 190, which can indicate the immediate traffic situation of the SDV 100. Thus, not only can the location pings 121 from the GPS unit 122 contribute to the live traffic view, but also the sensor data 115 from the SDV's sensor systems 102.” [37])

wherein the processor is further configured to:
generate a first optimal path using the difference information, the first optimal path corresponding to a first section of the optimal path in which the map information does not match the sensing information, and (“the dynamic routing engine 125 can identify a decision point along a current route 139 and make a local risk assessment (e.g., for a dangerous left turn). If the risk corresponding to the decision point exceeds a predetermined risk threshold, the dynamic routing engine 125 can, by default, select an alternative route upon which to diverge the SDV 100.” [47] The system has created an optimal path to reduce the risk of the vehicle in a case where the map information, the information use to originally plan the left turn, does not match the sensed information, that this left is dangerous. The system has created a path for a first section at the decision point to generate a route using the difference information

generate a second optimal path using the map information, the second optimal path corresponding to a second section of the optimal path in which the map information matches the sensing information. (“The dynamic routing engine 200 can provide a route plan 248 to the vehicle control system 285 of the SDV 201. For each successive destination 211 provided, the dynamic routing engine 200 can provide an initial route plan 248, which can correspond to a most optimal route to the destination 211 (e.g., in terms of distance, time, and/or cost). In some aspects, the destination 211 can be provided to the dynamic routing engine 200 by the backend transport routing system 295, or from a passenger via a user interface of the SDV 201. In certain examples, cost analysis engine 225 can determine the most optimal route to the destination 211. In variations, the transport system 295 can provide an initial route to the destination 211. In either case, the dynamic routing engine 200 can provide the initial route plan 248 to the vehicle control system 285.” [49]; “the dynamic routing engine 125 can identify a decision point along a current route 139 and make a local risk assessment (e.g., for a dangerous left turn). If the risk corresponding to the decision point exceeds a predetermined risk threshold, the dynamic routing engine 125 can, by default, select an alternative route upon which to diverge the SDV 100.” [47] System has created an optimal path based on map information. The system is creating a route for an event where the map information will be accurate computed to the sensed information for the trip as it only follows an alternate route when it is found there is a change in the map information and its planned travel route is changed.

Regarding Claim 5
As shown in the rejection above, Stentz and Goto taught the limitations of claim 1
	Stentz further teaches

wherein the data fusion unit is further configured to:
receive the map information from the server through the communication module and the image from the image sensor; (Fig 1, 195, 185, showing a server sending map information to a communication module. Fig 1 101, 110, showing an image sensor image being sent to the perception image; “the perception engine 140 can dynamically compare the live sensor data 115 from the SDV's sensor systems 102 to the current localization map 133 as the SDV 100 travels through a corresponding road segment.” [32])

based on comparing the map information with object information included in the image, determine information [to be corrected] from the map information; and (“the perception engine 140 can dynamically compare the live sensor data 115 from the SDV's sensor systems 102 to the current localization map 133 as the SDV 100 travels through a corresponding road segment. The perception engine 140 can flag or otherwise identify any objects of interest in the live sensor data 115 that can indicate a potential hazard” [32] System is comparing map information with object information in the image to determine the difference in the information

transmit the determined information to the server through the communication module. (Fig 1, 195, 185, showing the vehicle sending information to the server regarding map information from the communication module. Fig 1 101, 110, showing an image sensor image being sent to the perception image; “(“the SDV 100 can transmit localized traffic context data 129—comprising image or LIDAR data from the SDV's sensor systems 102—to the backend transport routing system 190,” [37])

Stentz does not explicitly teach determining information to be corrected, however Goto does explicitly teach:

based on comparing the map information with object information included in the image, determine information to be corrected from the map information; and (The communications section 134 transmits, to the server 14, the error information computed by the position error measurement section 132, and position information. The map database updating section 136 updates the map data stored in the map database 120 according to map data update information transmitted from the server 14. [62], Fig 22, items 614, 612. Showing that the vehicle is updating the server map database based on errors in information which is information which should be corrected; “The communications section 134 transmits, to the server 614, difference information generated by the difference information generation section 632, and the position information indicating the position of the vehicle measured by the position measurement section 128 and the travelling position of the vehicle identified by the travelling position identification section 630. Distinguishing information representing the position is appended to each part region in the difference information, and this information is employed to update a difference database 644, described later.” [274], “Since the possibility of a new road is particularly high in such cases, the difference information generation section 632, as illustrated in FIG. 30, projects the positioning path onto the map data, and sets the difference value of the part region on the projected positioning path to a predetermined value for generation as difference information.” [272]; System is comparing errors found between the vehicle and the server map. System detects the amount of errors in the system to decide information to be corrected to correctly update map. System has compared map data to objects sensed by vehicle, the new road, to calculate data to be corrected.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stentz to include the teachings of as taught by Goto to allow for a system of vehicles to automatically update a map database to ensure up to date driving knowledge without the need to carry out repeat surveys to increase cost efficiency “here is sometimes a need to carry out a repeat survey in order to determine sites at which change occurred, since changes in traffic volume accompanying changes to roads are highly likely to extend to roads in a range within the wider surrounding area. Moreover, a road change can not necessarily be detected from traffic volume since traffic volume also arises from causes other than changes in roads (for example, the opening of a new commercial facility).” [9-10]


Regarding claim 6
The combinations of Stentz and Goto, as shown in the rejection above, disclosed the limitations of claim 5

Goto further teaches:

wherein the data fusion unit is further configured to set a method for extracting the portion of the map information based on the external environment information. (“the travelling position identification section 130 generates a road surface image that is the surrounding image of the vehicle surroundings, captured by the camera 122, projected onto the road surface. Then, the travelling position identification section 130 identifies a travelling position of the vehicle on the map data by collating the road surface image on the map data obtained from the map database 120 corresponding to the position of the vehicle measured by the position measurement section 128, with the generated road surface image.” [65]; “The communication section 140 of the server 14 receives the sensor information transmitted from the probe on-board device 18. Then, the map database updating section 150 of the server 14 updates the map data stored in the map database 152 using the sensor information received by the communication section 140. Moreover, the error updating section 154 updates the error information at the site at which the map was updated by the map database updating section 150.” [116] System is comparing sensor data and map database information to compare the data and extracts a portion of map information, regarding where it is, through a transmission method


Regarding claim 8
As shown in the rejection above, Stentz and Goto teaches the limitations of claim 1

wherein the processor is further configured to transmit the autonomous driving visibility information to the communication module, the communication module being configured to transmit the autonomous driving visibility information to the electric component disposed at the vehicle. (Fig 1, 135, 125. Where a two way arrow is connecting and pointing to both the comm interface and dynamic routing engine. The processor is transmitting driving visibility information to the communication module and the communication module is configured to transmit autonomous driving visibility information to the electric component in the vehicle relating to the store map information 195 and the visibility information sensed by the vehicle sensor array 101-105, 110-114.; “(“the SDV 100 can transmit localized traffic context data 129—comprising image or LIDAR data from the SDV's sensor systems 102—to the backend transport routing system 190,” [37])


Regarding claim 9
As shown in the rejection above, Stentz and Goto teaches the limitations of claim 8

wherein the processor is further configured to transmit partial information of the autonomous driving visibility information, the partial information corresponding to each of a plurality of electric components disposed at the vehicle. (“Each of the sensors 102 can communicate with the control system 120 utilizing a corresponding sensor interface 110, 112, and 114. Each of the sensor interfaces 110, 112, 114 can include, for example, hardware and/or other logical components which are coupled or otherwise provided with the respective sensor. For example, the sensors 102 can include a video camera and/or stereoscopic camera system 101 which continually generates image data of the physical environment of the SDV 100. The camera system 101 can provide the image data for the control system 120 via a camera system interface 110. Likewise, the LIDAR system 103 can provide LIDAR data to the control system 120 via a LIDAR system interface 112. Furthermore, as provided herein, radar data from the radar system 105 of the SDV 100 can be provided to the control system 120 via a radar system interface 114. In some examples, the sensor interfaces 110, 112, 114 can include dedicated processing resources, such as provided with field programmable gate arrays (FPGAs) which can, for example, receive and/or preprocess raw image data from the camera sensor.” [30] The processor 110 is configured to transmit portion information of the driving visibility, the image information, to the components disposed in the vehicle. Lidar system 112 is another such processor which sends partial information, the LIDAR scan, to the components in the vehicle 

Regarding claim 12
The combinations of Stentz and Goto, as shown in the rejection above, disclosed the limitations of claim 6

	Stentz further teaches:

wherein the data fusion unit is further configured to:
based on the external environment information corresponding to a first condition, set a first method for extracting the portion of the map information; and (“the transport system 190 can identify the origination of a traffic situation using the location pings 121, and can make a traffic request 193 to the SDV 100 for the traffic context update 129. In response to the traffic request 193, the dynamic routing engine 125 can generate a traffic context update 129 from the processed sensor view 141, and transmit the traffic context update 129 to the transport system 190.” [38]; “the live, localized traffic context update 129 may be a streamed as video content from a specified camera of the camera system 101, or may be provided as image content. Accordingly, the live traffic context update 129 from the SDV 100 can be transmitted to the backend transport system 190 to provide context to a given traffic situation” [37] Based on organization of a traffic situation, and external environment information, a first condition of having a traffic request for a traffic context update has been made. The system uses a first method of extracting the portion of map information. In this case, the method extracts the traffic context information relating to the map

Goto further teaches:

based on the external environment information corresponding to a second condition, set a second method for extracting the portion of the map information, the second method being different from the first method. (“The communication section 140 of the server 14 receives the sensor information transmitted from the probe on-board device 18. Then, the map database updating section 150 of the server 14 updates the map data stored in the map database 152 using the sensor information received by the communication section 140. Moreover, the error updating section 154 updates the error information at the site at which the map was updated by the map database updating section 150.” [116]; “More specifically, the travelling position identification section 130 generates a road surface image that is the surrounding image of the vehicle surroundings, captured by the camera 122, projected onto the road surface. Then, the travelling position identification section 130 identifies a travelling position of the vehicle on the map data by collating the road surface image on the map data obtained from the map database 120 corresponding to the position of the vehicle measured by the position measurement section 128, with the generated road surface image.” [65] System has a second activation condition, error information is sensed between the map and sensor data. The system has a second method of extraction in that it extracts the difference information seen between the map and sensed data and send this portion of the map information to the server map


Regarding claim 14:

Claim 14 recites a method having substantially the same limitation as claim 1 above, therefore it is rejected for the same reason as claim 1.

Regarding claim 15:

As shown in the rejection above, Stentz and Goto disclosed the limitations of claim 14.
Claim 15 recites a method having substantially the same limitation as claim 2 above, therefore it is rejected for the same reason as claim 2.

Regarding claim 16:

As shown in the rejection above, Stentz and Goto disclosed the limitations of claim 14.
Claim 16 recites a method having substantially the same limitation as claim 3 above, therefore it is rejected for the same reason as claim 3.

Regarding claim 17:

As shown in the rejection above, Stentz and Goto disclosed the limitations of claim 14.
Claim 17 recites a method having substantially the same limitation as claim 4 above, therefore it is rejected for the same reason as claim 4.


Regarding claim 18:

As shown in the rejection above, Stentz and Goto disclosed the limitations of claim 14.
Claim 18 recites a method having substantially the same limitation as claim 5 above, therefore it is rejected for the same reason as claim 5.



Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stentz and Goto in further view of Herbach (U.S. Pat No. 8849494)

Regarding Claim 10
As shown in the rejection above, Stentz and Goto disclosed the limitations of claim 9
	Stentz further teaches

wherein the autonomous driving visibility information comprises lane information extracted by the image sensor, and (“the trajectory data 126 can indicate that the vehicle control module 155 must change lanes or make a turn in order to proceed to the next road segment along the current route 139.” [34] System must be collecting lane information to know when the vehicle must change lanes. It is well known in the art that different lanes cause different driving trajectories and are important for autonomous vehicles to place themselves in the environment


Stentz and Goto do not explicitly teach Wherein the processor is configured not to transmit the lane information in the autonomous driving visibility information, however Herbach does explicitly teach:

wherein the processor is further configured not to transmit the lane information in the autonomous driving visibility information. (“the autonomous vehicle may adhere to navigational constraints. For instance, the autonomous vehicle may take steps to avoid collisions, to avoid breaking traffic laws (e.g., staying in the proper lane,” col 6-7, 64-9; “The low-level data may be useful to an expert in the assistance center, such as a human expert and/or an expert system. However, the autonomous vehicle may generate a large enough volume of low-level data to be impractical for the autonomous vehicle to regularly transmit. Instead, the autonomous vehicle may use heuristics to reduce the extent of transmitted data, such as but not limited to restricting the number of obstacles or objects to report based on proximity to the autonomous vehicle, sorting objects based on the autonomous vehicle's trajectory or location or perceived importance of the objects, and/or preferring expert-friendly types of data for transmission. Additionally, or alternatively, the autonomous vehicle may restrict the data to high-level (e.g., polygonal or polyhedral) representations of these objects that were derived from the low-level data.” Col 7-8, 63-10; System limits the amount of data it transfers from vehicle to server to ensure data upload speed. Would be obvious to remove the lane information of the vehicle from the driving visibility information to reduce the data size to be transmitted to the off vehicle server to increase map updating performance 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stentz and Goto to include the teachings of as taught by Herbach to allow the system to transmit only required data when updating the servers map data base. By sending only high level data, the database will remain up to date while minimizing the amount of data sent a received which in turn reduces the required resources such as processors and bandwidth required to handle large amounts of data. This would reduce the cost of the system while maintaining functionality.

	Regarding Claim 11
As shown in the rejection above, Stentz, Goto, and Herbach disclosed the limitations of claim 10
	Stentz further teaches

wherein the processor is further configured to transmit, to the electric component disposed at the vehicle, a portion of the autonomous driving visibility information excluding the lane information, and (“In an example of FIG. 1, the control system 120 includes computational resources (e.g., processing cores and/or field programmable gate arrays (FPGAs)) which operate to process sensor data 115 received from a sensor system 102 of the SDV 100 that provides a sensor view of a road segment upon which the SDV 100 operates.” [27]; “the trajectory data 126 can indicate that the vehicle control module 155 must change lan11es or make a turn in order to proceed to the next road segment along the current route 139.” [34]; Fig 1, 102-115, showing that the vehicle has multiple visibility information systems. Through previous teaching of Herbach, the system has incorporated elements to only transmit certain data to reduce the data requirements of the system. Would have been obvious to combine to reduce the own vehicle components data requirements by reducing data sent through processor by sending only portions of the information to the processor.

wherein the image sensor is configured to transmit the lane information to the electric component disposed at the vehicle. (“Sensor system 1604 may include a number of sensors configured to sense information about an environment of autonomous vehicle 1600. For example, sensor system 1604 may include a GPS 1620, an inertial measurement unit (IMU) 1622, a radar unit 1624, a LIDAR unit 1626, and a camera 1628. Other sensors are possible as well. One or more of the sensors included in sensor system 1604 may be configured to be actuated separately and/or collectively in order to modify a position and/or an orientation of the one or more sensors.” Col 27 54-63; “obstacle data 1630 be stored as part of sensor system 1604. Obstacle data 1630 may include image data 1632 and sensor data 1634. Image data 1632 may include still and/or video images captured by autonomous vehicle 1600; e.g., using camera 1628.” Col 28 26-31; “Trajectory validation component 1642 may determine whether or not autonomous vehicle 1600 may follow a new trajectory proposed by assistance center 520. Trajectory validation component 1642 may validate the trajectory using data from sensors, such as indicated in sensor system 1604,” col 29 57-52; System is sending data from the image sensor to the in vehicle electric component, the trajectory validation component, as established in Stentz, the system encompasses lane information to ensure the vehicle in the correct travel lane

Herbach further teaches

wherein the image sensor is configured to transmit the lane information to the electric component disposed at the vehicle. (“Sensor system 1604 may include a number of sensors configured to sense information about an environment of autonomous vehicle 1600. For example, sensor system 1604 may include a GPS 1620, an inertial measurement unit (IMU) 1622, a radar unit 1624, a LIDAR unit 1626, and a camera 1628. Other sensors are possible as well. One or more of the sensors included in sensor system 1604 may be configured to be actuated separately and/or collectively in order to modify a position and/or an orientation of the one or more sensors.” Col 27 54-63; “obstacle data 1630 be stored as part of sensor system 1604. Obstacle data 1630 may include image data 1632 and sensor data 1634. Image data 1632 may include still and/or video images captured by autonomous vehicle 1600; e.g., using camera 1628.” Col 28 26-31; “Trajectory validation component 1642 may determine whether or not autonomous vehicle 1600 may follow a new trajectory proposed by assistance center 520. Trajectory validation component 1642 may validate the trajectory using data from sensors, such as indicated in sensor system 1604,” col 29 57-52; System is sending data from the image sensor to the in vehicle electric component, the trajectory validation component, as established in Stentz, the system encompasses lane information to ensure the vehicle in the correct travel lane

wherein the processor is further configured to transmit, to the electric component disposed at the vehicle, a portion of the autonomous driving visibility information excluding the lane information, and (“the autonomous vehicle may adhere to navigational constraints. For instance, the autonomous vehicle may take steps to avoid collisions, to avoid breaking traffic laws (e.g., staying in the proper lane,” (27); “The low-level data may be useful to an expert in the assistance center, such as a human expert and/or an expert system. However, the autonomous vehicle may generate a large enough volume of low-level data to be impractical for the autonomous vehicle to regularly transmit. Instead, the autonomous vehicle may use heuristics to reduce the extent of transmitted data, such as but not limited to restricting the number of obstacles or objects to report based on proximity to the autonomous vehicle, sorting objects based on the autonomous vehicle's trajectory or location or perceived importance of the objects, and/or preferring expert-friendly types of data for transmission. Additionally, or alternatively, the autonomous vehicle may restrict the data to high-level (e.g., polygonal or polyhedral) representations of these objects that were derived from the low-level data.” (33) System limits the amount of data it transfers from vehicle to server to ensure data upload speed. Would be obvious to remove the lane information of the vehicle from the driving visibility information to reduce the data size to be transmitted to the off vehicle server to increase map updating performance 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stentz and Goto in view of Adam Savages Tested

As shown in the rejection above, Stentz and Goto discloses the limitations of claim 1

Stentz does not explicitly teach wherein the processor and the image sensor are disposed on a single printed circuit board, however Adam Savages Tested does explicitly teach:

wherein the processor and the image sensor are disposed on a single printed circuit board. Where the video shows a disassembled digital camera which has IC chips/ processors (left arrow) and an image sensor (right arrow) on a single PCB board

    PNG
    media_image1.png
    394
    708
    media_image1.png
    Greyscale



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stentz to include the teachings of as taught by Adam Savages Test to allow for a more compact design of the apparatus. It has long been well known in the art that both an image sensor and a processor can be held on a singular PCB board as it reduces the amount of boards which need to be attached together by means other than direct circuity.


Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stentz and Goto in view of Haung (English machine translation of DE 102014219781 A1)

Regarding claim 21

As shown in the rejection above, Stentz and Goto discloses the limitations of claim 1

Stentz and Goto do not explicitly teach wherein the data fusion unit is further configured to, based on the external environment information indicating a decrease of a detection distance of the image sensor, set the width of the first extraction range to be less than the width of the second extraction range. However, Haung does explicitly disclose

wherein the data fusion unit is further configured to, based on the external environment information indicating a decrease of a detection distance of the image sensor, set the width of the first extraction range to be less than the width of the second extraction range. (“The function of the environment sensors of the vehicle may depend on the weather conditions (rain, snow, fog, black ice, etc.). However, the weather conditions do not affect the function of the sensors or fused sensor data to the extent that this limits the detection of the environment by the driver (especially with the eyes). The environment detection of the environment sensors of the vehicle is therefore often less degraded in bad weather conditions than the visibility for the driver is deteriorated.” Pg 2, par 5; “A first aspect of the invention relates to a method for adjusting the representation of the surroundings of a vehicle, comprising: determining the road course of a part of the future driving route of the vehicle; Detecting the visibility in the environment of the vehicle; Determining a part of the lane course depending on the visibility; Display the part of the lane course. The part of the road course can be displayed statically or contact-analogue on a fixedly mounted LCD, LED, OLED display, or on a head-up display or head-mounted display. The part of the lane course is typically determined to be selected according to the visibility, in particular, the shorter the visibility, the smaller the part.” Pg 2, par 10 When the sensor view is degraded due to weather, the system will lower the extraction range of the sensors as they cannot as accurately extract data as they would if the sensor view was not degraded
It would have been obvious to one skilled in the art by the time of the effective filing date to have modified Stentz and Goto to include the teaching of Haung as it is known that when a viewing sensor is degraded, it will not be able to accurately see at its normal distances. (“This entails the risk that the sensor detection of the surroundings will not be as correct as if the sensors functioned without restriction in good weather conditions. Thus, this information should not be "overused" by the driver driving too fast and misusing the environment representation intended for information. It is therefore an object of the present invention to adapt the environment representation so that it does not lead the driver to unadapted driving behavior.” Pg 2 par 8-9

Regarding claim 22

As shown in the rejection above, Stentz and Goto discloses the limitations of claim 1

	Haung teaches

wherein the data fusion unit is further configured to, based on the external environment information indicating a decrease of a detection distance of the image sensor, set the first type of information or the second type of information to include a specific type among a plurality of types of objects including a moving object, a stationary object, an object having a predetermined size or larger, an object smaller than the predetermined size, or an object having a specific color. (“The function of the environment sensors of the vehicle may depend on the weather conditions (rain, snow, fog, black ice, etc.). However, the weather conditions do not affect the function of the sensors or fused sensor data to the extent that this limits the detection of the environment by the driver (especially with the eyes). The environment detection of the environment sensors of the vehicle is therefore often less degraded in bad weather conditions than the visibility for the driver is deteriorated.” Pg 2, par 5; “In a further development, the method further comprises: detecting objects, in particular other road users, in the environment of the vehicle; Display the objects that are on or next to the part of the lane course. In addition to the pure road course, the driver thus also the obstacles are displayed on which the vehicle guidance must be oriented.” Pg 3 par 3; “Both non-contact-analog (static) and contact-analog representation, the driver information about the lane course are displayed. Likewise, the representation may also include other road users or obstacle objects such as edge structures if the vehicle is equipped with corresponding environment sensors” pg 2, par 3 System in degraded sensor conditions will collect specific data types such as other road users which is a moving object


Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stentz and Goto in view of Peterson (U.S. Pat No. 9863928)


As shown in the rejection above, Stentz and Goto discloses the limitations of claim 1

Stentz and Goto do not explicitly teach wherein the external environment information comprises weather information, however, Peterson does explicitly disclose 

wherein the external environment information comprises weather information. “the road condition data captured by the road condition sensor array may be analyzed by the onboard computer in order to identify various road conditions based on the road condition data (e.g., bumps, potholes, debris, wet or icy conditions, etc). Information advising users of these various conditions may then be transmitted from the onboard computer to one or more users devices in real time over a network. In addition, the road condition data may be analyzed further by the central server to identify additional road conditions (e.g., more detailed information regarding cracks and potholes, visibility conditions, weather conditions, etc.). In addition, the central data analysis server may be configured to create data applied to maps indicating various road conditions (e.g., layers applied to digital maps), calculate a road condition index for individual roads or areas, and compare changes in road conditions for particular roads or locations. The analyses performed by the central server may be useful, for example, in identifying and communicating road conditions to drivers and for evaluation of road repairs and maintenance.” Col 3, 40-60 System includes weather information in its environmental information


It would have been obvious to one skilled in the art by the time of the effective filing date to have modified Stentz and Goto to include the teaching of Peterson as “Furthermore, information regarding the road condition may become inaccurate through the chain of communication (e.g., where one DOT employee describes the condition inaccurately to another responsible for a repair or inspection). In addition, the crew may also need to inspect the identified road condition to determine what must be done to address it. At some later point in time, a separate crew may be sent to address the condition. This process is often imprecise and inefficient, thereby resulting in lingering hazardous road conditions posing a continuing threat to drivers and vehicles. Accordingly, there is an ongoing need in the art for systems and methods for more efficiently identifying and reporting road conditions.” Col 1, 45-60. The vehicle will quickly know how to react to changing environment data, which requires different styles of driving to maintain safety.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



                                                                                                                                                                                                 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARULSKI whose telephone number is (571)272-5922. The examiner can normally be reached Mon-Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668